Citation Nr: 9932250	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  95-14 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, as secondary to service-connected irritable bowel 
syndrome and calluses and plantar warts of the feet.

2.  Entitlement to service connection for onychomycosis and 
tinea manus.

3.  Entitlement to an increased rating for calluses and 
plantar warts of the feet, currently evaluated at 10 percent 
disabling.

4.  Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated at 30 percent disabling.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.
 
The issue of entitlement to service connection for 
onychomycosis and tinea manus are the subject of the REMAND 
portion of this decision.  



FINDINGS OF FACT

1  The veteran has presented no competent medical evidence 
linking his low back disorder to his service-connected 
irritable bowel syndrome and calluses and plantar warts of 
the feet.

2  There is competent medical evidence of a nexus between the 
veteran's onychomycosis and tinea manus and his period of 
active service.

3.  The veteran's calluses, and plantar warts of the feet are 
manifested primarily by complaints of constant foot pain 
since service, and difficulty walking.  Orthotics, and 
inserts in his shoes are only marginally beneficial, and 
anti-inflammatories do not help.

4.  Objective clinical evidence of file is consistent with 
findings analogous to pronounced bilateral flatfeet, 
including; diffuse tenderness of the plantar surfaces of the 
feet, constant foot pain, and difficulty walking only 
partially and temporarily improved by orthopedic shoes or 
appliances.

5.  The veteran's irritable bowel syndrome is currently 
manifested by subjective complaints of; chronic abdominal 
pain and bowel movement irregularity; daily bloating; 
abdominal distention; diffuse cramps; dull pain; intermittent 
constipation alternating with diarrhea; fecal incontinence; 
intermittent nausea without vomiting; and, occasional 
episodes of bright red blood from the rectum, as well as 
weight fluctuations.

6.  Current objective findings of the veteran's irritable 
bowel syndrome include; functional bowel disorder; 
alternating diarrhea and constipation; gassy bloating; rectal 
incontinence; frequent nausea; no emesis; no hematemesis; no 
melena; no anemia; no biliary tract problems; no active 
ulcerations; and, no external hemorrhoids.

7.  There are no extraordinary factors resulting from the 
service connected calluses and plantar warts of the feet, or 
irritable bowel syndrome productive of an unusual disability 
picture such as to render application of the regular 
schedular provisions impractical.



CONCLUSIONS OF LAW

1.  The claim for service connection for a low back disorder 
as secondary to service-connected irritable bowel syndrome 
and calluses and plantar warts of the feet is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for onychomycosis and 
tinea manus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The criteria for a 50 percent rating, but no more, for 
calluses and plantar warts of the feet have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 1999); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.20 Part 4, Diagnostic Code 
(DC) 5299-5276 (1999).

4.  The schedular criteria for a disability evaluation in 
excess of 30 percent for irritable bowel syndrome is not 
warranted on either a schedular or extraschedular basis.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, Part 4.114, Diagnostic Code 7319 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service connection claims

A.  Low back disorder as secondary to service-connected 
disabilities

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (1999).  
A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet.App. 513, 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well grounded claim is 
one that is plausible, capable of substantiation, or 
meritorious on its own.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  In a case such as this, 
where the determinative issue involves a question of medical 
causation, i.e., whether the claimed condition is 
etiologically linked to a service-connected disability, 
competent medical evidence in support of the claim is 
required for the VA to find the claim well grounded.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In this case, there is no competent medical evidence that 
demonstrates a relationship between the veteran's current low 
back disorder and his service-connected irritable bowel 
syndrome and calluses and plantar warts of the feet.  The 
Board notes that the veteran's contentions are the only 
evidence linking the low back disorder to the service-
connected disabilities.  The veteran, however, is a layperson 
with no medical training or expertise, and his contentions by 
themselves do not constitute competent medical evidence of a 
nexus between low back disorder and the service-connected 
disabilities.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  In the absence of competent medical evidence 
establishing the necessary link, the claim of entitlement to 
service connection for a low back disorder as secondary to 
service-connected disabilities is not well grounded and must 
be denied.

At his June 1999 Board hearing before the undersigned, the 
veteran testified that he had been attempting to get a 
medical opinion to support his contention.  No such medical 
opinion is of record.  Because the veteran has failed to meet 
his initial burden of submitting evidence of a well-grounded 
claim for service connection, VA is under no duty to assist 
him in developing the facts pertinent to his claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, 
the Board is not aware of the existence of additional 
relevant evidence that could serve to make the veteran's 
claim well grounded.  As such, there is no additional duty on 
the part of VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify him of the evidence required to complete his 
application for service connection for the claimed 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why his current attempt fails.

B.  Onychomycosis and tinea manus

The issue developed for appellate consideration was whether 
new and material evidence had been submitted to reopen a 
claim for service connection for a skin disorder.  A review 
of the record shows that in June 1983, service connection was 
originally denied for a skin disorder diagnosed as tinea 
versicolor.  The veteran is now claiming service connection 
for a fungal infection of the hands and feet diagnosed as 
onychomycosis and tinea manus.  At his June 1999 Board 
hearing before the undersigned, the veteran and his 
representative argued that the finality provisions did not 
apply as the veteran was seeking service connection for a new 
and different skin disorder (fungal disorder), than the skin 
disorder (tinea versicolor) for which service connection was 
previously denied.  The Board agrees.  As onychomycosis and 
tinea manus are different disabilities from one previously 
denied, the veteran has presented a new claim.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Best v. Brown, 10 
Vet.App. 322 (1997).  Thus de novo consideration is 
appropriate.  

The RO has not had an opportunity to address this claim on a 
de novo basis.  However, as the Board finds that the veteran 
has presented a well grounded claim for service connection 
for onychomycosis and tinea manus, the veteran is not harmed 
by the Board's consideration of this matter in the first 
instance.  See Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  
Specifically, after a July 1995 examination, a VA examiner 
expressed the opinion that the veteran's fungal infection of 
the hands and feet appeared to have started while in the 
military.  This medical opinion provides the necessary nexus 
between the veteran's period of service and his present 
disease.  See Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Further, the Board finds that additional development is 
warranted.  Such will be addressed in the REMAND portion of 
this decision.  

II.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations for calluses and plantar 
warts of the feet, and for irritable bowel syndrome, are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented claims which are not 
implausible when the contentions and the evidence of record 
are viewed in the light most favorable to such claims. 
Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish well 
groundedness. Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Likewise, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, such 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The evidentiary assertions of the veteran are 
presumed credible for making this determination. 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, all pertinent 
evidence in the appeal period will be considered.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. §§ 3.102, 4.3, 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14. 
Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

A.   Increased rating for calluses and plantar warts of the 
feet, currently evaluated at 10 percent disabling.

The RO granted service connection for calluses of the feet by 
rating decision in July 1990, effective from November 1987.  
A non-compensable rating was assigned under the criteria of 
38 C.F.R. § 4.71a, diagnostic code (DC) 5299-5276, analogous 
to flat feet.  Subsequently the RO revised the rating 
criteria to DC 7899-7819, analogous to new growth, benign, 
skin.  By rating action in March 1999, service connection for 
calluses was amended to read calluses and plantar warts of 
the feet, effective from July 1993 (date of increased rating 
claim for calluses).  Service connection for plantar warts 
was effective from September 1996 (date of claim for plantar 
warts).  The combined service connected rating was increased 
from non-compensable to 10 percent disabling.   

As previously noted, the veteran's calluses and plantar 
warts, feet is currently evaluated by the RO as, new growth, 
benign, skin by analogy under the provisions of the VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.118,  DC 
7819.  The veteran's symptoms clearly are not described by 
this code.  His complaints and symptoms are more clearly 
demonstrated under the original code, he was rated under, DC 
5276 analogous to flat feet.  This code even includes 
characteristic callosities in its description.  Accordingly, 
the Board has determined that the veteran's bilateral 
calluses and plantar warts, feet are more properly rated 
analogous to DC 5276, Flatfoot, acquired, as follows;

Mild; symptoms relieved by built up shoe or arch 
support, warrants a noncompensable rating.

Moderate;  with the weight bearing line over or medial 
to the great toe, inward bowing of the tendo Achilles, 
pain on manipulation and use of the feet, either 
bilaterally, or unilaterally, warrants a 10 percent 
rating.

Severe;  with objective evidence of marked deformity 
(pronation, adduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, and 
characteristic callosities, warrants a 20 percent rating 
when the condition is unilateral, and a 30 percent 
rating when bilateral. 

Pronounced;  with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or 
appliances, warrants a 30 percent rating when the 
condition is unilateral, and a 50 percent rating when 
bilateral. 

In a VA examination in March 1998, the veteran complained of 
foot pain since service.  He has difficulty walking on both 
feet due to pain under the balls of his feet.  He wears 
inserts in his shoes which are marginally beneficial.  He 
does not need crutches, braces, or a cane.  He reported that 
his feet ache all day, and were never truly relieved of pain.  
He also reported sharp flares of pain 2 to 3 times weekly.  
He has tried several anti-inflammatories which did not help.  
His calluses worsened his foot pain.  He had several calluses 
debrided in November 1996, and several plantar warts removed 
over the past decade.  When the calluses and plantar warts 
are removed, the pain is still not entirely relieved.

The examiner noted an odd gait when the veteran walked into 
the room.  He put both feet down quite gingerly.  It appeared 
that they were obviously painful.  There was a 1 x 1-cm 
callus on the medial aspect of the right 1st toe, and on the 
plantar aspect area of the 5th metatarsal head, right. There 
was a callus at the base of the 5th metatarsal head, left.  
There were no plantar warts, bilaterally.  There was diffuse 
tenderness to palpation of all metatarsal heads as well as 
all toes and tarsal bones.  No region was more tender than 
the other.  The examiner diagnosed chronic foot pain, 
etiology unclear.  He opined that while the veteran had 
several calluses, bilaterally they were not the sole cause of 
his foot pain.

At the travel Board hearing, in June 1999, the veteran 
testified that he had been treated several times for calluses 
and plantar warts at the VA hospital, approximately every 3 
to 6 months.  The physicians cut off and shave the calluses.  
He was given pads to protect his feet, and physical therapy.  
He testified that it was very hard to walk on them.  The 
severity of the calluses varied from time to time.  They 
appeared on the bottom of his feet on both sides as well as 
the sides of his toes.  Mostly, the calluses were smaller 
than a dime.  The calluses and warts severely affect his 
ability to ambulate.  He wore orthotic devices in his shoes 
described as pads and a special pair of work boots, both of 
which were made for him by the VA.  

The evidence as it stands does not afford a clear basis for 
apportioning the veteran's bilateral foot symptoms to 
service-connected and nonservice-connected conditions 
respectively. It is impossible to say what part of the 
bilateral foot pathology stems from which disability. In such 
a case, where the medical evidence does not appear to permit 
discrimination between the effects of service-connected and 
nonservice- connected disabilities, the Board must grant the 
veteran the benefit of the doubt on this question. See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

The Board finds that the current disability picture, as 
reflected by the evidence as a whole, supports the assignment 
of a 50 percent disability rating. The veteran suffers from 
considerable pain on a daily basis that is unrelieved by 
orthopedic appliances, impression type insoles, bear paw type 
pads, and anti-inflammatories have not relieved the pain in 
the past. The overall functional limitation suggested by 
these symptoms makes his condition pronounced, bilaterally, 
so as to warrant the assignment of a 50 percent rating. There 
is characteristic tenderness of the plantar surfaces of the 
feet,  callosities, deformity, daily pain on manipulation and 
use, and this pain is apparently not improved by orthopedic 
shoes or appliances. While there is no objective indication 
of swelling on use, the overall disability picture is more 
reflective of the criteria for a 50 percent rating than it is 
reflective of the criteria for a 30 percent rating. See 38 
C.F.R. § 4.7.  The Board further notes that this is the 
maximum rating under this code.  There are no other 
applicable codes.

Finally, consideration has been given to an extraschedular 
increased rating under the provisions of 38 C.F.R. § 3.321.  
The evidence does not show that the calluses and plantar 
warts disability has caused the appellant to need any 
hospitalization or in-patient treatment of any kind, or to 
have otherwise been so unusual as to render impractical the 
application of the regular schedular provisions. As such, an 
extraschedular rating is not warranted.

B.  Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated at 30 percent disabling.

The RO rated the veteran under the provisions of the VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.114, DC 7319, 
Irritable colon syndrome as follows;	

Severe; diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal 
distress warrants a 30 percent rating.  This is the 
highest rating under this code. 

Moderate; frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 percent rating.

Mild; disturbance of bowel function with occasional 
episodes of abdominal distress warrants a 0 percent 
rating.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342 and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

Historically, a June 1983 rating decision granted service 
connection for an irritable colon syndrome and assigned a 10 
percent evaluation effective from March 1983, the date of 
receipt of the veteran's claim.  An October 1998 rating 
decision increased the evaluation for irritable bowel 
syndrome to 30 percent, effective as of July 1993.

Evidence for consideration includes the report of the March 
1998 VA medical examination. At that time, the veteran 
complained of chronic abdominal pain and bowel movement 
irregularity since the 1970's, which has worsened.  In 
November 1996 he underwent a colonoscopy that revealed a 4-
mm. polyp in the distal ascending colon requiring a 
polypectomy.  He reported chronic daily bloating, and 
abdominal distention, as well as diffuse cramps and dull 
pain.  In addition he had intermittent constipation 
alternating with diarrhea.  He typically has 3 days of 
constipation and 4 days of diarrhea weekly.  He also has 
approximately 20 episodes of fecal incontinence.  There is 
also intermittent nausea without vomiting. He reported 
several episodes of bright red blood from the rectum, as well 
as weight fluctuations between 159 and 176 pounds, but not 
recently.  His abdominal symptoms are not associated with any 
food in particular, nor is there improvement with any 
medications.  

The examiner noted a non-distended abdomen; hyperactive bowel 
sounds; and, increased tympany to percussion.  The abdomen 
was soft to palpation and there was no hepatosplenomegaly. 
There were complaints of tenderness in all four quadrants.  A 
rectal examination revealed no external hemorrhoids; rectal 
tone was normal; and, stool was guaiac negative.  The 
diagnosis was irritable bowel syndrome with chronic daily 
symptoms, the worse being rectal incontinence.

A gastrointestinal examination was performed in February 
1999.  The examiner noted numerous records for treatment of 
bowels and stomach complaints since the late 1970s .  He had 
been diagnosed most recently with functional bowel disorder.  
He has a history of dysentery in service; and, peptic ulcer 
disease in the early 1980s.  He has had several GI workups 
and examinations.  In a 1994 endoscopy, chronic gastritis and 
helicobacter pylori were revealed.  An esophagogram in 1995 
revealed a small hiatal hernia, and no ulcerations.  Another 
endoscopy in January 1996 revealed minimal distal 
esophagitis, mild.  He was hospitalized in September 1996 for 
abdominal pain.  A GI consult, a GI series, and a CT scan 
were done.  The impression was a probable acute 
gastroenteritis.  However he did not have irritable bowel 
syndrome, and fibromyalgia was suspected at that time.  The 
current symptom complex was persistent abdominal pain, which 
was migratory, and centered mostly in the left lower 
quadrant.   Irritable bowel symptoms were 1 to 4 bowel 
movements daily with alternating diarrhea and constipation, 
and gassy bloating.  His upper symptoms included heartburn 
which was everyday with occasional odynophagia, rarely did he 
have dysphagia.  He had frequent nausea; no emesis; no 
hematemesis; and, no melena since the early 1980s.  He was 
not anemic.  He underwent a cholecystectomy in the mid 1990's 
which did not alter his symptoms much.  The examiner's 
impression was irritable bowel syndrome.  There were no 
biliary tract problems.  There was mild reflux esophagitis 
with no active ulcerations.  Based on normal studies until 
1985, it was unlikely that the reflux or a history of peptic 
ulcer was related to service.  Functional bowel disorders 
included upper and lower GI tracts.  Lower GI is more common, 
however the veteran's upper abdominal pain would be included 
in the definition.  The examiner did not think the veteran's 
mild gastroesophageal reflux was underlying the diffuse 
abdominal pain.  As the veteran had classic irritable bowel 
syndrome, his abdominal pain was likely to be more on a 
continuum with functional bowel disorder.  The examiner 
further noted that his opinion was based on information 
substantiated through the veteran's service records and 
substantial medical and VA records.

Medical records in the file includes voluminous VA and 
private medical records, statements, and reports. These 
records document complaints and treatment of appellant's 
service connected irritable bowel syndrome, other abdominal 
complaints, as well as numerous other non-related complaints 
and medical conditions. 

The Board has determined that the veteran's irritable bowel 
syndrome is properly rated as severe under DC 7319 which 
provides a maximum schedular 30 percent evaluation for 
disability with diarrhea, or alternating diarrhea and 
constipation, with 
more or less constant abdominal distress.  The veteran has 
been diagnosed with classic irritable bowel syndrome with 
functional bowel disorder and alternating diarrhea and 
constipation.  An increased rating is not warranted as the 
veteran's irritable bowel syndrome is already rated at the 
maximum rating under the individual code.  The Board has 
considered other digestive disorder codes, however none of 
them would allow a higher rating than the currently assigned 
30 percent rating. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered, whether or not they were raised by the veteran, 
as required by the holding in the case of Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1). The Board finds that 
the evidence of record does not present "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (1999). In this regard, the Board finds 
that there has been no showing that the veteran's irritable 
bowel syndrome has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization. The Board acknowledges that the veteran 
testified at his travel Board hearing in June 1999, that he 
sometimes had to miss work, about 4-5 days in a 5 to 6 month 
period.  This occurred in 1997.  While he was no longer 
employed at that job, he left work due to an accident, and 
not his irritable bowel syndrome.

In the absence of factors which indicate that the use of the 
regular rating schedule standards are impractical, the Board 
finds that the criteria for an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for a low back disorder as secondary to 
service-connected irritable bowel syndrome and calluses and 
plantar warts of the feet is denied.

The claim for service connection for onychomycosis and tinea 
manus is well grounded and, to this extent, the appeal is 
allowed.  

Entitlement to a 50 percent rating for calluses and plantar 
warts of the feet, but no more, is granted subject to 
regulations governing the payment of monetary awards.

Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated at 30 percent disabling, is 
denied. 


REMAND

Having determined that the veteran's claim for service 
connection for onychomycosis and tinea manus is well 
grounded, the Board believes that a further examination and 
opinion regarding the etiology of this disabilities is 
warranted.  The Board notes that the July 1995 VA examiner 
did not have the benefit of the review of the veteran's claim 
file.  Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should also be afforded a 
VA examination, with an appropriate 
examiner, to determine the nature, 
extent, and etiology of his onychomycosis 
and tinea manus.  The RO should ensure 
that the veteran's claims file is made 
available to the examiner.  The examiner 
should review the entire claims file in 
conjunction with the examination and 
offer an opinion as to whether it is at 
least as likely as not that such 
disorders were incurred as a result of 
service. All opinions expressed must be 
accompanied by a complete rationale.

2.  Then, the RO should readjudicate the 
veteran's claims of entitlement to 
service connection for onychomycosis and 
tinea manus.  If the RO's determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given the appropriate 
opportunity to respond before the case is 
returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



			
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

